                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    NICLAS FOSTER, as Personal Representative          CASE NO. C17-1727-JCC
      of the Estate of MEIKE FOSTER,
10                                                       MINUTE ORDER
11                          Plaintiff,
             v.
12
      AMERICAN HONDA MOTOR COMPANY,
13    INC., et al.,
14                          Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ stipulated motion to extend certain
19   pretrial deadlines (Dkt. No. 24). Finding good cause, the motion (Dkt. No. 24) is GRANTED.
20   The Court ENTERS the following pretrial deadlines:
21                             Event                                          Deadline
22             Plaintiff’s Expert Rebuttal Disclosures                    January 18, 2019
23
              Defendants’ Expert Rebuttal Disclosures                    February 18, 2019
24
                        Mediation Deadline                               February 28, 2019
25
                          Discovery cutoff                               February 28, 2019
26
            This order does not affect any other deadlines as established by the Court’s scheduling

     MINUTE ORDER
     C17-1727-JCC
     PAGE - 1
 1   order (Dkt. No. 15).

 2          DATED this 26th day of December 2018.

 3                                                  William M. McCool
                                                    Clerk of Court
 4
                                                    s/Tomas Hernandez
 5
                                                    Deputy Clerk
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1727-JCC
     PAGE - 2
